                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


IAN DOLPHIN,
individually and on behalf of all
others similarly situated                                               PLAINTIFF


VS.                       CASE NO. 4:18CV00810 PSH


BSTB MOVING, INC.,
and BEN DARNELL                                                     DEFENDANTS


                                    JUDGMENT

      Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice. The Court will retain jurisdiction in this matter through the settlement

administration period.

       IT IS SO ORDERED this 6th day of July, 2021.



                                  UNITED STATES MAGISTRATE JUDGE
